Opinion by
Judge Hardin :
Under the contract of co-partnership, as proved and explained by Hughes, the only witness examined, the money for which the whisky and real estate were sold by Buckler, in our opinion was not an ordinary loan to Hughes to enable him to put it into the firm himself, as capital furnished; but it was advanced and furnished by Buckler to and for the use of the firm; and he had a lien therefore for its repayment, on the whisky and real estate which were owned by the firm, according to principles of the law of partnership, too familiar and well settled to require the citation of authority. He was therefore entitled to the preference he secured by taking the property at its value, over the appellants, and -other general creditors of Hughes.
Therefore the judgment dismissing their petition is affirmed.